DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
 
Status of the Claims
Amendment filed October 22, 2020 is acknowledged. New claims 27-28 have been added. Claims 18 and 25 have been cancelled.  Claims 3, 6-7, 14, 16-17 and 21-24 have been amended. Non-elected Species, Claims 5 and 15 have been withdrawn from consideration. Claims 3-8, 12, 14-17, 19-24 and 27-28 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 14, line 28, replace: “epitaxial selective layer” with “epitaxial etch selective layer”.
Claim 21, lines 25-26, replace: “the etch selective layer” with “the epitaxial etch selective layer”.
Claim 21, line 27, replace: “the etch selective layer” with “the epitaxial etch selective layer”.

Election/Restrictions
Claims 3, 14 and 21 are allowable. The restriction requirement among distinct Species, as set forth in the Office action mailed on December 27, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 27, 2016 is withdrawn.  Claims 5 and 15, directed to removing of the temporary substrate by grinding is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 3-8, 12, 14-17, 19-24 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: See the amendment and the Remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANH D MAI/Primary Examiner, Art Unit 2829